Title: To Thomas Jefferson from James Wood, 31 December 1780
From: Wood, James
To: Jefferson, Thomas



Sir
Charlottesville 31st. December 1780.

I returned to this Post Two Days Ago from Maryland, where I left the British Troops tollerably well Accomodated. I make no Doubt you have Received before this a Requisition from the State of Maryland, for a Supply of Beef and Pork for the Troops, as the Scarcity of those Articles are so great as to Render it impossible to procure more than three weeks allowance from this time. On this Subject I wrote your Excellency from Annapolis and have hopes proper Steps have been taken to secure the Beef and Pork in the upper Counties for this Particular Purpose. The Executive of Maryland were much averse to Receiving any part of the Convention Troops, and had thought of Sending them Back, but Were Prevailed On to Receive them for a time, upon my Assuring them that the Troops were in Such a Situation for want of shoes, as to render it impossible for them to return at such an inclement Season. As to receiving the German Troops you may be Assured they will never Consent to it, as they have Neither Shelter nor Provisions for them. The Situation of Our Own Guard at Frederick Town are Really Distressing. As there is no Apartments for the Officers they are Under the Necessity of Boarding at Exorbitant Rates, are Quite Destitute of Money, and no Allowance of Spirits for either Officers or Men to be Expected, I beg leave to recommend their Situation to your Consideration, and hope that some Method will be Adopted for their Relief. In expectation from your former Letters, that the German Troops were to Remain at the Barracks this Winter, I Discharged all the impressed Teams as soon as they Arrived at Frederick Town. I shall be Glad to hear from your Excellency On those Subjects as soon as Possible. I mean to return to Maryland the first of February.
I am with Great Respect & Esteem Sir Yr. Excellencys Very Obt. Servt,

James Wood

